THAYER, Circuit Judge, and ADAMS, District Judge.
We concur in the reversal of the judgment in this case on the ground stated in the foregoing opinion,—that the instruction given by the trial court that notice to the shift boss of Murcrey’s incompetency or careless habits was notice to the defendant was an erroneous instruction, because there is no evidence in the record tending to show or warranting the inference that the shift boss either had power to hire or discharge the incompetent employe or any other employés. There are some other general propositions of law stated in the opinion concerning which we would not be understood as expressing any opinion.